AO 245B (Rev. b2/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 ofl   G
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Cmnmitted On or After Noven1ber 1, 1987)
                                     v.

                       Ricardo Cruz-Segundo                                 Case Number: 3:19-mj-21471

                                                                            Jose G Badillo
                                                                            Defendant's Attorney


REGISTRATION NO. 84368298

THE DEFENDANT:
 ~ pleaded guilty to count( s) I of Complaint
                                          ---~----------------------~--

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I

 D The defendant has been found not guilty on count(s)
                                                                         ---~---~-----------


  0 Count(s)                                                                 dismissed on the motion of the United States.
                   -----~---~-------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0     TIME SERVED

  IZl Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                          ------~Friday,         March 29, 2019
                                                                          Date of Imposition of Sentence
                                                     FILED                          '")


                                                     MAR 2 9 2019
                                                                            / 1/
                                          CLERK, U.S. DISTRICT COURT
                                       SOUTHERcl DISTRICT OF CALIFORNIA
                                       BY                       DEPUTY


 Clerk's Office Copy                                                                                                     3:19-mj-21471
